 

Exhibit 10.4

 

Compensation Agreement

 

Party A: Dalian Victory Plaza Development Co., Ltd. Party B: Zhang Weitong
Signing Date: December 30, 2019

 



 

 

 

Party A: Dalian Victory Plaza Development Co., Ltd.

Address: No. 28, Victory Plaza, Zhongshan District, Dalian, Liaoning

Legal Representative: Guan Mengda

 

Party B: Zhang Weitong

ID No.: 210904199408080011

 

Whereas: in the past friendly cooperative relationship between the two parties,
Party A provided Party B with stores of Dalian Victory Plaza of an area of 14.58
m2 as a mortgage guarantee for a loan of RMB 5 million Yuan in Dalian Jinzhou
Lianfeng Rural Bank Co., Ltd. on May 19, 2017. Up to now, Party B has not repaid
the above loan or replaced the collateral as required by Party A. It has a
serious adverse impact on the operation and management of our company.
Considering that Party B is unable to repay and replace the collateral at
present, in order to protect Party A’s legitimate rights and interests from
loss, now Party A and Party B have reached the following agreement on matters
related to Party A’s provision of assets to Party B for bank mortgage loan
through full consultation:

 

I. According to the agreement between Party A and Party B, Party A’s assets
shall be mortgaged and guaranteed by Party B in the bank only until December 31,
2020. Upon maturity, Party B shall replace the collateral or repay the bank loan
to release the assets. II. Compensation. Party B agrees to compensate Party A
with 1% of the loan amount of 5 million Yuan, which is 50,000.00 Yuan (in words:
RMB FIFTY THOUSAND YUAN only). III. The payment method and time of compensation:
it shall be paid in one time before May 30, 2020. Overdue payment will be
charged as per 5% of the amount per day. The information of the collection
account designated by Party A is as follows:   Account name: Dalian Victory
Property Management Co., Ltd.   Bank name: Bank of Harbin, Dalian Zhongshan
Subbranch   Account No.: 1291015045594353 IV. Breach of contract, if Party B
fails to repay to the bank or replace the collateral within the time limit
stipulated by Party A, Party B shall not only compensate Party A for the loan
amount in the bank, but also pay Party A 1% of the loan amount as liquidated
damages. V. The agreement shall come into force after being signed and sealed by
both parties. Party A and Party B shall fully perform the obligations stipulated
in this agreement, and any party who fails to perform or fails to fully perform
the obligations stipulated in this Agreement shall bear corresponding
liabilities for breach of contract. VI. After this agreement is signed with
written consent of both parties, if there is any supplement or modification, a
supplementary agreement can be signed separately. VII. In case of any dispute
during the performance of this agreement, both parties shall settle it through
negotiation; if the negotiation fails, it can be submitted to the people’s court
where Party A is located for arbitration. VIII. This Agreement is made in
duplicate, one copy respectively for each party.

 

Annex: “Detailed List of Collaterals”

 

Party A: Dalian Victory Plaza Development Co., Ltd. (seal)

Seal (signature):

 

Party B: Zhang Weitong (signature)

Seal (signature):

 



 

 



 

Detailed List of Collaterals

 



No.  Name of Collateral  House No.  Ownership Certificate No.  Property Owner 
Location  Area (m2) 1  House  B3FCL63  Liao (2016) DLSNSQBDCQ
No. 00080202  Dalian Victory Plaza Development Co., Ltd.  No. CL63, B3F, No. 28,
Victory Plaza, Zhongshan District  7.29 2  House  B3FCL63  Liao (2016)
DLSNSQBDCQ
No. 00080264  Dalian Victory Plaza Development Co., Ltd.  No. CL66, B3F, No. 28,
Victory Plaza, Zhongshan District  7.29 Total  14.58

 



 



 